      Case 4:19-cv-00426-DCB Document 32 Filed 10/23/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Steven Ray Funk,                                 No. CV-19-00426-TUC-DCB
10                 Plaintiff,                         ORDER TO SHOW CAUSE
11   v.
12   Centurion Medical, et al.,
13                 Defendants.
14
15         On August 20, 2020, this Court granted Plaintiff leave to add G. Rice as a Defendant
16   in place of Jane Doe, intake medical staff. (Order (Doc. 30)). The United States Marshal
17   has filed a notice that service could not be executed because he has been unable to
18   locate/identify this named individual at the Pima County Jail or through Centurion’s
19   attorney. (Certificate of Service (Doc. 31) at 2.) The Court shall dismiss Defendant Rice
20   unless the Plaintiff can show good cause not to. Fed. R. Civ. P. 4(m). The Plaintiff shall
21   have 90 days to discover the identity of the medical intake nurse at the jail and,
22   subsequently, may seek leave to add that named person as a Defendant.
23         Accordingly,
24         IT IS ORDERED that the Plaintiff has 90 days from the filing date of this Order to
25   serve an interrogatory on Defendant Centurion seeking the identity and service information
26   for the medical intake nurse and file a written response to this Order to Show Cause to
27   show why Defendant G. Rice should not be dismissed from this action.
28
       Case 4:19-cv-00426-DCB Document 32 Filed 10/23/20 Page 2 of 2



 1          IT IS FURTHER ORDERED that within the above allowed 90 days, if Plaintiff
 2   discovers the identity of the intake nurse, the Plaintiff shall seek leave of the Court to add
 3   this individual as a defendant and to have the United States Marshal provide service of the
 4   Complaint and Summons on her or him.
 5          IT IS FURTHER ORDERED that at the end of 90 days, if the Plaintiff has failed
 6   to comply with the directives of this Order, G. Rice shall be dismissed from this action
 7   without further notice to Plaintiff.
 8          Dated this 23rd day of October, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
